Citation Nr: 0825914	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-43 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability (left knee osteoarthritis, status post knee 
replacement).

2.  Entitlement to an initial rating in excess of 30 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for a 
left knee disability.  In September 2007, the Board reopened 
the veteran's claim for service connection for a left knee 
disability and remanded the claim to the RO for further 
development.  In January 2008, the RO granted service 
connection for a left total knee replacement with a 30 
percent rating, effective August 5, 2003.

The issue of entitlement to an initial rating in excess of 30 
percent for a left knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection is in effect for a left knee disability.


CONCLUSION OF LAW

There being no justiciable case or controversy, the veteran's 
claim of service connection for a left knee disability is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the veteran's left knee claim, because service 
connection is already in effect for a left knee disability, 
VA has no notice or duty to assist obligations.
In a January 2008 rating decision, the RO granted service 
connection for left total knee replacement with an evaluation 
of 30 percent, effective August 5, 2003.  The veteran's claim 
of entitlement to service connection for a left knee 
disability is thus moot as the benefit sought on appeal is 
already in effect.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).


ORDER

The claim of entitlement to service connection for a left 
knee disability is dismissed.


REMAND

As noted in the Introduction, in January 2008, the RO granted 
service connection for a left knee total replacement with a 
30 percent rating effective August 5, 2003 and notified the 
veteran of that determination.  In an April 2008 Appeal Pre-
Certification Review (in lieu of VA Form 646), the veteran's 
representative disagreed with the initial 30 percent rating 
assigned to the left knee disability.  The Board accepts the 
representative's April 2008 statement as a Notice of 
Disagreement with the January 2008 rating decision.  See 
38 C.F.R. § 20.201 (2007).  To date, however, the RO has not 
issued him a Statement of the Case (SOC) with respect to this 
claim.  Under these circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997)

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking an initial 
rating in excess of 30 percent for a left 
knee disability, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


